ORDER

PER CURIAM:
AND NOW, this 17th day of February, 2004, the Petition for Allowance of Appeal is hereby GRANTED, LIMITED to the following questions:
Whether the Commonwealth Court erred when it concluded that the amended petitions were properly verified without notarization as required by the Election Code because they were verified by the statement referring to unsworn falsification to authorities?
Whether proceedings should be allowed to continue on the petitions to open the ballot boxes and recount votes, where the election results have already been certified, the declared winner has been sworn in, and there is no underlying election contest?
The matter is to be SUBMITTED for EXPEDITED consideration.
Justice BAER did not participate in the consideration or decision of this matter.